Citation Nr: 1511758	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the US Army from August 1966 to June 1968, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from an October 2011 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), located in Detroit, Michigan. 

Following the perfection of his appeal, the appellant provided testimony at a Board hearing before the undersigned in October 2013.  A transcript was prepared and has been included in the claims folder for review.  

The issue of whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of a pilonidal cyst has been raised by the record but has not been developed or adjudicated by the agency of original jurisdiction.  As such, this issue is not before the Board and it is referred back to the RO for development and action.  

The issue of entitlement to service connection for asthma is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.   


FINDINGS OF FACT

1.  The Veteran served in combat.
 
2.  The Veteran's claimed back disability originated in service.
 
3.  The Veteran's claimed left hip disability originated in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for left hip disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain duties to notify and assist the Veteran in connection with his claims, pursuant to 38 U.S.C.A. §§ 5103(a) and 5103A  (West 2014).  Given the disposition of the claims decided below, the Board finds that any deficiency in either duty is harmless.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b)(2014).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2012). 

The service medical records are silent for any reference to back or left hip problems.  Given, however, that the Veteran served in combat, and was in fact wounded in combat, and as he specifically indicates that his combat experiences include receiving injuries to the back area during landmine explosions, the Board finds that the Veteran incurred back and left hip injuries in service.

On file is a July 2011 statement by Dr. J. Balger, who noted that the Veteran had documented degenerative arthritis in his back and left hip, and who opined the following:

	. . . I have also reviewed some of his military records from his service in Vietnam.  It is my opinion that his conditions (of the hip and back) are directly related to injuries he incurred in service. . . .

Given the Veteran's back and left hip injuries in service as a result of combat, the evidence of current disabilities of the back and left hip, and Dr. Balger's opinion linking the two disorders to service, the Board finds that the evidence is at least in equipoise as to whether the current back and left hip disorders originated in service.  Accordingly, service connection is warranted for back disability and for left hip disability.  38 C.F.R. § 3.103 (2014).


ORDER

Entitlement to service connection for back disability is granted.

Entitlement to service connection for left hip disability is granted.  


REMAND

With respect to the claim seeking service connection for asthma, the service treatment records include a February 1966 statement by a private physician indicating that she had treated the Veteran as a child for asthma, and that he had continued since then to experience asthmatic attacks.  The Veteran's April 1966 pre-induction examination noted the presence of bronchial asthma; this examination served as his induction examination.  The remaining service treatment records are silent for any reference to asthma, except for his discharge examination; at discharge, he was noted to have a standing diagnosis of asthma.

The Veteran's asthma thus was noted at service entrance, and the presumption that he entered service in sound condition does not apply.  

The post-service medical records reveal that the appellant was diagnosed as suffering from asthma after "years of remission" in June of 2011.  A private medical examiner has noted that the appellant had not experienced the symptoms of asthma since childhood but had begun experiencing said symptoms in 2011.  

The Veteran underwent a VA pulmonary examination in September 2011.  He denied experiencing any asthma attacks in service or seeking medical consultations for asthma in service.  The VA examiner provided an opinion which appears to indicate that the Veteran's current asthma was not related to service.  The Board notes, however, that it is unclear whether she was addressing the specific question at issue in this case, which is whether the asthma underwent an increase in severity in service; that is, whether the asthma underwent aggravation in service.  The Board consequently finds that another VA examination is necessary.

Accordingly, the case is REMANDED to the AMC for the following development:

1.  The AOJ should arrange for a VA examination of the appellant by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's asthma.  The claims folder should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim.

The doctor should examine the appellant and make a determination as to whether the appellant's asthma (which pre-existed his period of service) underwent a chronic increase in severity (i.e., aggravation) during service, and, if so, whether that increase was clearly and unmistakably due to the natural progress of the disease.  

The examiner must provide a full rationale for any opinions provided. 

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


